UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF COMPANY, INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 1354-T Dayton Street Salinas, CA (Address of principal executive offices) (Zip Code) (831) 422-9300 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesþNo o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,141,661 common shares outstanding as of May 12, 2010. FEEL GOLF COMPANY, INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements F-1 Condensed Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 F-2 Condensed Statements of Operations for the Three Months Ended March 31, 2010 and March 31, 2009 (Unaudited) F-3 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and March 31, 2009(Unaudited) F-5 Notes to Condensed Financial Statements F-6 Item2 — Management’s Discussion and Analysis or Plan of Operation 1 Item3 — Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T— Controls and Procedures 4 Part II — Other Information Item1 — Legal Proceedings 5 Item 1A — Risk Factors 5 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 5 Item3 — Defaults Upon Senior Securities 5 Item4 — Submission of Matters to a Vote of Security Holders 5 Item5 — Other Information 5 Item6 —Exhibits 6 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of Officers Pursuant to Section 906 PART I — FINANCIAL INFORMATION Index to Financial Statements CONDENSED BALANCE SHEETS F-2 CONDENSED STATEMENTS OF OPERATIONS F-3 CONDENSED STATEMENTSOF STOCKHOLDERS' EQUITY
